Citation Nr: 1040981	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-00 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a compensable rating for residuals of a 
fracture of the left ring finger (formerly rated as fracture, 
left middle finger, amended to reflect correct finger) prior to 
April 11, 2007, and in excess of 10 percent since April 11, 2007, 
on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The appellant, also referred to as the Veteran, served on active 
duty from August 1972 to November 1975.

This matter is before the Board of Veterans' Appeals (Board) from 
a May 2006 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Salt Lake City, Utah, which, in pertinent 
part, denied service connection for bilateral hearing loss, and 
denied an increased (compensable) rating for a service-connected 
left ring finger disability (formerly characterized as a left 
middle finger disability).

The Board issued a decision in October 2008 denying a claim of 
entitlement to service connection for a back disorder and 
granting an increased schedular rating for the service-connected 
left ring finger disability.  In a February 2009 rating decision, 
the RO effectuated this decision, granting an effective date of 
April 11, 2007 for the increased evaluation.  The Board also 
remanded the claims for service connection for bilateral hearing 
loss and increased rating for the left ring finger disability for 
extra-schedular consideration under 38 C.F.R. §§ 3.321(b)(1) and 
4.16(b).  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).  
In June 2010, the Director of Compensation and Pension Service 
issued a decision denying the increased rating claim on an extra-
schedular basis.  These claims are again before the Board.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives ordered in the October 2008 remand. 
See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In July 2007, the Veteran testified at a personal hearing before 
a Veterans Law Judge (VLJ).  A transcript of this hearing is of 
record.  The VLJ that presided over the July 2007 hearing is no 
longer employed by the Board.  The Veteran was informed of this 
fact in an August 2010 Board letter and was provided the 
opportunity to exercise his right to testify at a new hearing 
before another VLJ.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. 
§ 20.707 (2010).  The letter also informed him that if no 
response was received, the Board would assume he did not want 
another hearing and would proceed accordingly.  To date, the 
Veteran has not responded.  As such, the Board will continue with 
appellate review.

The Veteran submitted new evidence in July 2010 along with a 
waiver of RO consideration.  38 C.F.R. § 20.1304 (c) (2010).  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not begin in 
service, manifest to a compensable degree within a year after 
service, and there is no probative evidence of a medical nexus 
between bilateral hearing loss and active service.

2.  The Veteran's service-connected left ring finger disability 
does not create an exceptional or unusual disability picture so 
as to render impractical the application of the regular rating 
schedular standards either prior to or beginning April 11, 2007.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.385 (2010).

2.  The criteria for compensable disability rating for a left 
ring finger disability prior to April 11, 2007, and in excess of 
10 percent since April 11, 2007 on an extraschedular basis have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Code 5230 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that his 
bilateral hearing loss is related to his military service from 
August 1972 to November 1975.  Specifically, the Veteran asserts 
that he experienced military noise exposure due to artillery, 
small arms fire, and track vehicles.  The Veteran attributes his 
current bilateral hearing loss to this acoustic trauma.  The 
Veteran also contends that he is entitled to a higher disability 
rating for residuals of a fracture of the left ring finger both 
prior to and beginning April 11, 2007, on an extraschedular 
basis.  

Analysis

1.	 Bilateral Hearing Loss

Service connection may be granted if the evidence demonstrates 
that a current disorder resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection there must be competent evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and competent evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Certain chronic diseases, including sensorineural hearing loss, 
may be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R. § 3.307.  Disorders 
diagnosed more that one year after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).  A claimant may establish direct service 
connection for a hearing disability which initially manifests 
itself several years after separation from service on the basis 
of evidence showing that the current hearing loss is causally 
related to injury or disease suffered in service.  Hensley v. 
Brown, 5 Vet. App. 155, 164 (1993).

Entitlement to service connection for impaired hearing is subject 
to the requirements of 38 C.F.R. § 3.385, which provide: "For 
the purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent."  This regulation defines hearing loss disability for 
VA compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155, 
157 (1993) (the threshold for normal hearing is from 0 to 20 dB, 
and higher threshold levels indicate some degree of hearing 
loss).

Service treatment records reflect no complaints, treatment, or 
diagnosis of hearing loss.  In fact, examinations at enlistment 
and separation reflect normal hearing.  Specifically, the 
audiological evaluation in August 1972 shows that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
20
20
LEFT
15
10
5
15
20

The audiological evaluation in the October 1975 separation 
examination shows that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

20
LEFT
0
0
0

0

There is no competent evidence of hearing loss as defined by 38 
C.F.R. § 3.385 in service or within a year of service.  The 
earliest complaint of hearing loss in the claims file is the 
Veteran's October 2005 claim for service connection. 


The Veteran was afforded a VA audiological examination in 
September 2009.  The VA audiometric evaluation in September 2009 
shows that on the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
70
70
LEFT
10
25
35
65
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 95 percent in the left ear.  

The September 2009 VA examiner noted that the results revealed a 
mild to moderately severe sensorineural hearing loss bilaterally.  
The examiner also indicated that word recognition scores were 
good in the right ear and excellent in the left ear.  The 
examiner reported that testing done when the Veteran entered 
military service and less than two months prior to discharge 
indicated hearing within normal limits in both ears.  He further 
noted that the Veteran's post-military noise exposure included 
occupation noise exposure from 7 years as a carpenter and in a 
tool die shop and recreational noise exposure from target 
shooting and hunting with no use of hearing protection.  He 
opined that, given the results, it was not likely that the 
Veteran's hearing loss is a result of his military noise 
exposure.

Initially, the Board notes that a September 2009VA audiological 
evaluation report shows that the Veteran has a bilateral hearing 
loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Thus, 
the Board will concede that he has a current hearing loss 
disability.  

However, the Board finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for 
bilateral hearing loss.  The first complaint of hearing loss in 
the record is the October 2005 claim for service connection, 
approximately 30 years after the Veteran's discharge from 
military service.  There also is no link between the Veteran's 
current hearing loss and active service.  The September 2009 VA 
examiner indicated that given the normal audiological findings in 
the Veteran's service treatment records as well as the post-
military noise exposure from 7 years as a carpenter and in a tool 
die shop and recreational noise exposure from target shooting and 
hunting with no use of hearing protection, it was not likely that 
the Veteran's hearing loss is a result of his military noise 
exposure. 

The Veteran, his life-long friend, J.G., and the Veteran's 
representative argue that noise exposure in service led to the 
Veteran's hearing loss.  There is no probative evidence 
contemporaneous with service or since service from any other 
source that establishes that his hearing loss was either present 
coincident with service, or is related to an injury, disease, or 
event of service origin.  The competent medical evidence also 
fails to show that the Veteran's current hearing loss is in any 
way related to service.  

At this time, it is noted that applicable case law does not 
require in service complaints of or treatment for hearing loss in 
order to establish service connection.  See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  The Board also recognizes that even 
if a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. § 
3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.  

The Veteran maintains that he now suffers from hearing loss.  The 
Board will accept his assertions in this regard, as symptoms of 
diminished hearing readily perceivable by those who suffer from 
it.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 
2007) (holding that a layperson may provide competent evidence to 
establish a diagnosis where the lay person is "competent to 
identify the medical condition").  In addition to a current 
disability, however, the evidence must reflect a nexus between it 
and service.  

The Veteran's statements are acknowledged.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board rejects the Veteran's assertions to the extent that he 
seeks to etiologically relate his hearing loss to service.  The 
Board questions the Veteran's reliability because of the long gap 
between service and the alleged onset of symptoms and the filing 
of his claim.  Although not dispositive, a lengthy period without 
complaint or treatment is considered evidence that there has not 
been a continuity of symptomatology, and weighs heavily against 
the claim. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Additionally, the Veteran did not report hearing loss on his 
earlier claim for service connection in 1976.  Further, it was 
not until over 30 years after separation from service that the 
Veteran was diagnosed with hearing loss.  These inconsistencies 
in the record weigh against the Veteran's credibility as to the 
assertion of continuity of symptomatology since service.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount 
the credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence); 
Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a 
veteran was not credible because lay evidence about a wound in 
service was internally inconsistent with other lay statements 
that he had not received any wounds in service).  In light of 
these factors, the Veteran's current statements relating his 
hearing loss to service, while competent, are not deemed to be 
credible.

For the reasons stated above, the Board finds that the Veteran's 
hearing loss is not attributable to active military service.  
Because there is no competent and credible evidence of a nexus 
between hearing loss and service, service connection is not 
warranted.  As the preponderance of the evidence is against the 
Veteran's claim, the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).



2.	 Extraschedular Consideration

The Veteran's left ring finger disability bas been rated under 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5230 as noncompensably 
disabling prior to April 11, 2007 and as 10 percent disabling 
beginning April 11, 2007. 

In certain circumstances, a claimant may be assigned a higher 
initial or increased evaluation on an extraschedular basis.  The 
question of whether such an evaluation may be assigned is a 
component of a claim for a higher initial or increased 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Although the Board may not assign an evaluation on an 
extraschedular basis in the first instance, when the question is 
raised either by the claimant, or reasonably by the evidence of 
record, the RO or Board must specifically decide whether to refer 
the claim to the Director of VA's Compensation and Pension 
Service under 38 C.F.R. § 3.321 for consideration of the matter.  
Barringer v. Peake, 22 Vet. App. 242 (2008).  The Director is 
authorized to approve the assignment of an extraschedular 
evaluation if the claim "presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b)(1).

The Board previously determined that the question of whether the 
Veteran was entitled to an increased evaluation on an 
extraschedular basis was raised.  It thus referred the claim to 
the Director of VA's Compensation and Pension Service on an 
extraschedular basis in October 2008.  In June 2010, after 
reviewing the claims file, the Director determined that such an 
evaluation was not assignable because the Veteran's left ring 
finger disability picture was not so exceptional or unusual with 
related factors such as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular criteria.

During the April 2007 VA general examination the Veteran 
indicated that he was employed with Salt Lake County Public Works 
doing shoveling.  The Veteran has repeatedly maintained that his 
left ring finger disability causes him difficulty in his work 
performance as a carpenter and mason, both of which jobs require 
extensive use of the hands.  His former employer, D.D., and 
former co-worker, A.C., in February 2006 statements have 
corroborated his account, noting that the Veteran had problems 
with using his hands and gripping objects.  According to the 
November 2009 VA examination report, the Veteran stated that in 
2007 he suffered a motor vehicle accident, and that when he 
returned to work, he was not able to complete his usual job 
duties because of his right ankle and left knee.  The examiner 
reported a diagnosis of left ring finger fracture.  The examiner 
further noted that an opinion regarding the Veteran's earning 
capacity would be difficult to make and that it would be mere 
speculation.  He noted, however, that the Veteran was still able 
to work, or at least do his position currently being trained in 
vocational rehabilitation.  

The Board notes that there is no evidence in the claims file of 
frequent periods of hospitalization for the left ring finger 
disability for the rating period on appeal.  Additionally, there 
is nothing to show that these problems have created marked 
interference with employment in excess of what is contemplated in 
a schedular rating so as to render impractical the schedular 
rating criteria.  Rather, the symptoms complained of by the 
Veteran, namely locking and inability to bend, are those 
contained specifically in rating criteria.  

The Board does not doubt that limitation caused by the service-
connected left ring finger disability has an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  See 
38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability."  See also Moyer v. Derwinski, 2 Vet. App. 289 
(1992); Van Hoose v. Brown, 4 Vet. App. 361 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  Consequently, the Board finds that 
the assigned schedular evaluations for the service-connected left 
ring finger disability are adequate, and an extraschedular 
evaluation for the Veteran's left ring finger disability either 
prior to or beginning April 11, 2007 is not warranted.  


Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Substantially compliant notice was sent in October 2005, December 
2005, January 2006, March 2006, June 2006 and December 2008 
letters and the claim was readjudicated in a June 2010 
supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  
Moreover, the record shows that the appellant was represented by 
a Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claims for service connection and 
increased rating, and the duty to assist requirements have been 
satisfied.  Service treatment records were obtained and 
associated with the claims folder.  VA treatment reports were 
also obtained and associated with the claims folder.  The Veteran 
underwent VA examinations in2007 and 2009 to obtain medical 
evidence as to the nature and etiology of his hearing loss and 
severity of his left ring finger disability.  The Board finds the 
September 2009 VA audiological examination is thorough and 
provides the details and reasoning needed to adjudicate the claim 
for service connection for bilateral hearing loss.  The VA 
audiologist reviewed pertinent service treatment records, 
elicited history with respect to the Veteran's claimed bilateral 
hearing loss and provided audiological testing otherwise in 
accordance with VA regulations.  The Board finds the April 2007 
and November 2009 VA examinations are thorough and provide the 
details and reasoning needed to adjudicate the claim for 
increased rating for the left ring finger disability.  The 
examiners reviewed the Veteran's medical history, conducted 
necessary testing to properly evaluate the service-connected 
disability and recorded pertinent examination findings.  The 
Board finds that the VA examination reports are adequate and 
probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  There is no reasonable possibility that an additional VA 
examination would substantiate the claims. 38 C.F.R. § 3.159 (d).  
There is no identified relevant evidence that has not been 
accounted for.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).




ORDER

Service connection for bilateral hearing loss is denied.

A compensable rating for residuals of a fracture of the left ring 
finger (formerly rated as fracture, left middle finger, amended 
to reflect correct finger) prior to April 11, 2007, and in excess 
of 10 percent since April 11, 2007, on an extraschedular basis is 
denied. 




____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


